UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-1844


DAVID BABB,

                   Plaintiff – Appellant,

             v.

DRUG ENFORCEMENT ADMINISTRATION,

                   Defendant – Appellee,

             and

WILLIAM LUNSFORD, Seizing DEA Agent,

                   Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:97-cv-01553-HMH)


Submitted:    December 12, 2008             Decided:   December 31, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Babb, Appellant Pro Se.        Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             David Anthony Babb appeals from the district court’s

oral order in this civil forfeiture case denying his motion to

void its earlier judgment under Fed. R. Civ. P. 60(b)(4).                      We

have reviewed the record and the arguments of the parties and

find   no   reversible    error.        See    Schwartz   v.    United    States,

976 F.2d 213, 217 (4th Cir. 1992) (providing standard in Rule

60(b)(4) action).        Accordingly, we affirm.             We dispense with

oral   argument   because       the    facts   and   legal     contentions    are

adequately    presented    in    the    materials    before     the   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         3